FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SHAOBO REN,                                       No. 11-72873

               Petitioner,                        Agency No. A099-901-049

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Shaobo Ren, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on the omission from Ren’s written statement of the arrest and physical harm

he allegedly suffered. See Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir.

2011) (adverse credibility finding supported where incidents petitioner omitted

from asylum application materially altered claim); Shrestha, 590 F.3d at 1046-47

(“Although inconsistencies no longer need to go to the heart of the petitioner’s

claim, when an inconsistency is at the heart of the claim it doubtless is of great

weight.”). In the absence of credible testimony, Ren’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, we lack jurisdiction to consider Ren’s claim for relief under the

Convention Against Torture because he did not appeal the IJ’s denial of relief to

the BIA. See Barron v. Ashcrof, 358 F.3d 674, 678 (9th Cir. 2004) (this court

lacks jurisdiction to review contentions not raised before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72873